DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Restriction Requirement Response (“Applicant’s Response”) filed on August 24, 2022. In Applicant’s Response, Invention I (Claims 1-10) were elected without traverse. Claims 1-10 are addressed below.

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 24, 2022.

Drawings
The drawings are objected to because FIGS. 12 and 13 are described in the specification (see paras. 0013, 0014, and 22) but are not shown in the drawings. It is noted that the present drawings include FIGS. 12A and 12B, rather than FIGS. 12 and 13, and the labeling of the figures may be incorrect.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraph 0020 states that “in the deflected state, energy attenuating struts 208 may comprise a deflected length 310 that is longer than undeflected length 300.” However, paragraph 0022 states that “[i]n the undeflected state, energy attenuating struts such as energy attenuating struts 208 are not compressed and are in position to provide a substantially rigid connection between a pod and a pod carrier of the aircraft.” Paragraph 0022 appears to be contradictory in that the attenuating struts 208 is not compressed (i.e., longer than a compressed length) in the undeflected state, but paragraph 0020 states that the undeflected length 320 of the attenuating struts 208 is shorter.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, line 2 recites “a deflected state.” However, Claim 6 also introduces “a deflected state” and it is unclear whether Claim 8 is intended to introduce a different deflected state than the one introduced in Claim 6, or if it is intended to refer back to the deflected state introduced in Claim 6. For the purposes of examination, the deflected state in Claim 8 has been interpreted to be the same deflected state referenced in Claim 6.
Regarding Claim 9, line 2 recites “an undeflected state” and “a deflected state.” However, Claim 6 also introduces “an undeflected state” and “a deflected state,” and Claim 8 separately introduces “a deflected state.” It is unclear whether Claim 9 is intended to introduce different deflected and undeflected states than that of Claim 6 and/or Claim 9. For the purposes of examination, the undeflected state and the deflected state in Claim 9 has been interpreted to be the same undeflected state and the deflected state referenced in Claim 6.
The dependent claims not specifically addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent No. 4,267,987 to McDonnell (hereinafter “McDonnell”).
Regarding Claim 1, McDonnell discloses a vehicle, comprising:
a pod carrier (the helicopter 14 includes a load sustaining probe 17; see e.g. col. 3, lines 16-56 and FIGS. 1-4 and 9);
a pod rotatably connected to the pod carrier (the load sustaining probe 17 is operable to attach to and support an aircraft 18, 22; see e.g., col. 3, line 16 to col. 4, line 11; see e.g., FIGS. 1-4); and
an energy attenuating system (EAS) disposed between the pod and the pod carrier to attenuate forces associated with a deflection of the pod relative to the pod carrier (the load sustaining probe 17 is operable to deflect via actuator 52, 53, and in the event that the helicopter 14 needs to descend back to the ground during initial lift-off, the actuator 53 is capable of transmitting and/or absorbing some force resulting from the aircraft 18, 22; see e.g., col. 7, lines 56-68 and FIGS. 1-4 and 9).
Regarding Claim 2, McDonnell discloses wherein the pod is selectively removable from the pod carrier (the aircrafts 18, 22 are capable of being selectively coupled to or decoupled from the load sustaining probe 17; see e.g., col. 3, line 16 to col. 4, line 11; see e.g., FIGS. 1-4).

Regarding Claim 3, McDonnell discloses wherein the EAS comprises an energy attenuating strut (the load sustaining probe 17 is coupled to an actuator 52, 53 that includes a strut; see e.g., col. 7, lines 56-68 and FIGS. 1-4 and 9).
Regarding Claim 4, McDonnell discloses:
an upper rotation bar of the pod carrier (a body 29 is rotatably coupled to the helicopter 14; see e.g., col. 4, lines 59-68 and FIGS. 1-6);
an upper clamp carried by the pod and configured to selectively connect the pod to the pod carrier (the body 29 includes a pair of jaws 33, and the jaws 33 are operable to be selectively secured and coupled to a cross bar 31 of the aircraft 18, 22, and the jaws 33 are carried by the aircraft 18, 22 when the jaws 33 are coupled to the cross bar 31; see e.g., col. 4, lines 59-68 and FIGS. 1-6);
a lower rotation bar carried by the pod carrier (a pitch member 35 is attached to the body 29 and carried by the helicopter 14; see e.g., col. 5, lines 1-24 and FIGS. 1-6); and
a lower clamp carried by the pod and configured to selectively connect the pod to the pod carrier (the pitch member 35 include jaws 36, 37, and the jaws 36, 37 are operable to be selectively secured and coupled to a cross bar 32 of the aircraft 18, 22, and the jaws 36, 37 are carried by the aircraft 18, 22 when the jaws 36, 37 are coupled to the cross bar 32; see e.g., col. 5, lines 1-24 and FIGS. 1-6);
wherein the lower rotation bar is configured to selectively rotate about the upper rotation bar (the pitch member 35 is operable to rotate relative to the body 29 about an axis of the drive gear 41; see e.g., col. 5, lines 1-24 and FIGS. 1-6).
Regarding Claim 5, McDonnell discloses wherein an energy attenuating strut is connected between the lower rotation bar and the pod carrier (the actuator 53 is located between the pitch member 35 and at least a portion of the helicopter 14; see e.g., FIGS. 1-4).
Regarding Claim 6, McDonnell discloses wherein when the pod is rotated about the upper rotation bar from an undeflected state to a deflected state, the energy attenuating strut is lengthened (the actuator 53 is capable of being lengthened in the event the aircraft 18, 22 is rotated or moved rearward relative to the body 29 due to an impact or strike on the aircraft 18, 22; see e.g., FIGS. 1-4, 9 and 9A).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2011/0227376 to Franck et al. (hereinafter “Franck”).
Regarding Claim 1, Franck discloses a vehicle (a child safety seat for a vehicle; see e.g., Abstract and FIG. 1), comprising:
a pod carrier (a base 120, 320; see e.g., para. 0026 and FIGS. 1 and 7);
a pod rotatably connected to the pod carrier (a seat portion 110, 310 and the seat portion 110, 310 is operable to pivot relative to the seat base 120, 320; see e.g., paras. 0026 and 0045 and FIGS. 1 and 7); and
an energy attenuating system (EAS) disposed between the pod and the pod carrier to attenuate forces associated with a deflection of the pod relative to the pod carrier (energy absorbing members 500, 510 are disposed between the seat 310 and the seat base 320; see e.g., paras. 0052-0053 and FIGS. 11-12).
Regarding Claim 2, Franck discloses wherein the pod is selectively removable from the pod carrier (the seat portion 310 is capable of being removed and separated from the base 320 for repair, disposal or recycling; see e.g., FIG. 11).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not reasonably teach or suggest the combination of features including a stabilizing strut connected between the energy attenuating strut and the pod carrier.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 3,176,940 to Echeverria discloses a helicopter for selectively carrying a load (see FIG. 1).
U.S. Patent No. 3,377,037 to Stewart discloses a helicopter with an ejectable cabin portion (see FIGS. 1-5).
U.S. Patent No. 4,593,870 to Cronkhite et al. discloses a helicopter with energy absorbing structure.
U.S. Patent No. 4,895,321 to Huhn et al. discloses a helicopter with a removable container assembly (see FIGS. 1-4).
U.S. Patent No. 7,946,530 to Talmage discloses a helicopter with a modular cabin (see FIGS. 4-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.C.L./Examiner, Art Unit 3642                                                                                                    /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642